185 P.3d 531 (2008)
220 Or. App. 227
STATE of Oregon, Plaintiff-Respondent,
v.
Jeffrey Mark CLARK, Defendant-Appellant.
021146, A126677.
Court of Appeals of Oregon.
Argued and Submitted October 31, 2007.
Decided May 21, 2008.
Bronson D. James, Deputy Public Defender, argued the cause for appellant. On the brief were Peter A. Ozanne, Executive Director, Pater Gartlan, Chief Defender, Legal Services Division, and Jennelle Meeks Barton, Deputy Public Defender, Office of Public Defense Services.
Doug M. Petrina, Assistant Attorney General, argued the cause for respondent. With *532 him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Sentences vacated; remanded for resentencing; otherwise affirmed. State v. Clark (A126679), 220 Or.App. 197, ___ P.3d ___ (2008).